Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 2, 2008 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Premier Investment Funds, Inc. File No.: 811-6490 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Semi-Annual period ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6852. Very truly yours, /s/ Omar Guerrero Omar Guerrero Paralegal ORG/ Enclosure
